Exhibit 12 XL GROUP PLC COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OFEARNINGS TO COMBINED FIXED CHARGES AND PREFERENCE DIVIDENDS (U.S. dollars in thousands, except ratios) 2012 2011 Earnings: Pre-tax income (loss) from continuing operations $ 650,102 $ (447,215 ) Fixed charges 261,721 287,793 Distributed income of equity investees 81,518 150,554 Subtotal 993,341 (8,868 ) Less: Non-controlling interests 167 (1,401 ) Preference share dividends 79,087 72,278 Total earnings (loss) $ 914,087 $ (79,745 ) Fixed charges: Interest costs $ 105,926 $ 154,292 Accretion of deposit liabilities 66,279 51,300 Rental expense at 30% 10,429 9,923 Total fixed charges 182,634 215,515 Preference share dividends 79,087 72,278 Total fixed charges and preference dividends $ 261,721 $ 287,793 Ratio of earnings to fixed charges 5.0 (0.4 ) Ratio of earnings to combined fixed charges and preference dividends 3.5 (0.3 ) Deficiencyfixed charges only $ N/A $ 295,260 Deficiencyfixed charges and preference dividends $ N/A $ 367,538 (1) 30% represents a reasonable approximation of the interest factor.
